
	
		II
		Calendar No. 112
		110th CONGRESS
		1st Session
		S. 613
		[Report No. 110–50]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Lugar (for himself,
			 Mr. Biden, Mr.
			 Warner, and Mr. Hagel)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			April 10, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To enhance the overseas stabilization and
		  reconstruction capabilities of the United States Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reconstruction and Stabilization
			 Civilian Management Act of 2007.
		2.Finding; purpose
			(a)FindingCongress finds that the resources of the
			 United States Armed Forces have been burdened by having to undertake
			 stabilization and reconstruction tasks in the Balkans, Afghanistan, Iraq, and
			 other countries of the world that could have been performed by civilians, which
			 has resulted in lengthy deployments for Armed Forces personnel.
			(b)PurposeThe purpose of this Act is to provide for
			 the continued development, as a core mission of the Department of State and the
			 United States Agency for International Development, of an effective expert
			 civilian response capability to carry out reconstruction and stabilization
			 activities in a country or region that is at risk of, in, or is in transition
			 from, conflict or civil strife.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the United States Agency for International
			 Development.
			(2)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
				(A)the Committee on Foreign Relations of the
			 Senate; and
				(B)the Committee on Foreign Affairs of the
			 House of Representatives.
				(3)DepartmentExcept as otherwise provided in this Act,
			 the term Department means the Department of State.
			(4)Executive agencyThe term executive agency has
			 the meaning given that term in section 105 of title 5, United States
			 Code.
			(5)SecretaryThe term Secretary means the
			 Secretary of State.
			4.Sense of CongressIt is the sense of Congress that—
			(1)the civilian element of United States joint
			 civilian-military operations should be strengthened in order to enhance the
			 execution of current and future reconstruction and stabilization activities in
			 foreign countries or regions that are at risk of, in, or are in transition
			 from, conflict or civil strife;
			(2)the capability of civilian agencies of the
			 United States Government to carry out reconstruction and stabilization
			 activities in such countries or regions should also be enhanced through a new
			 rapid response corps of civilian experts supported by the establishment of a
			 new system of planning, organization, personnel policies, and education and
			 training, and the provision of adequate resources;
			(3)the international community, including
			 nongovernmental organizations, and the United Nations and its specialized
			 agencies, should be further encouraged to participate in planning and
			 organizing reconstruction and stabilization activities in such countries or
			 regions;
			(4)the executive branch has taken a number of
			 steps to strengthen civilian capability, including the establishment of an
			 office headed by a Coordinator for Reconstruction and Stabilization in the
			 Department, the Presidential designation of the Secretary as the interagency
			 coordinator and leader of reconstruction and stabilization efforts, and
			 Department of Defense directives to the military to support the Office of
			 Reconstruction and Stabilization and to work closely with counterparts in the
			 Department of State and other civilian agencies to develop and enhance
			 personnel, training, planning, and analysis;
			(5)the Secretary and the Administrator should
			 work with the Secretary of Defense to augment existing personnel exchange
			 programs among the Department, the United States Agency for International
			 Development, and the Department of Defense, including the regional commands and
			 the Joint Staff, to enhance the stabilization and reconstruction skills of
			 military and civilian personnel and their ability to undertake joint
			 operations; and
			(6)the heads of other executive agencies
			 should establish personnel exchange programs that are designed to enhance the
			 stabilization and reconstruction skills of military and civilian
			 personnel.
			5.Authority to provide assistance for
			 Reconstruction and Stabilization crisesChapter 1 of part III of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2351 et seq.) is amended by inserting after section 617 the following
			 new section:
			
				618.Assistance for a Reconstruction and
				Stabilization crisis
					(a)Assistance
						(1)In generalIf the President determines that it is
				important to the national interests of the United States for United States
				civilian agencies or non-Federal employees to assist in stabilizing and
				reconstructing a country or region that is at risk of, in, or is in transition
				from, conflict or civil strife, the President may, in accordance with the
				provisions set forth in section 614(a)(3), notwithstanding any other provision
				of law, and on such terms and conditions as the President may determine,
				furnish assistance to respond to the crisis using funds referred to in
				paragraph (2).
						(2)FundsThe funds referred to in this paragraph are
				funds as follows:
							(A)Funds made available under this section,
				including funds authorized to be appropriated by subsection (d).
							(B)Funds made available under other provisions
				of this Act and transferred or reprogrammed for purposes of this
				section.
							(b)Special AuthoritiesIn furtherance of a determination made
				under subsection (a), the President may exercise the authorities contained in
				sections 552(c)(2) and 610 without regard to the percentage and aggregate
				dollar limitations contained in such sections.
					(c)Availability of funds for response
				readiness corpsOf the funds
				made available for this section in any fiscal year, including funds authorized
				to be appropriated by subsection (d) and funds made available under other
				provisions of this Act and transferred or reprogrammed for purposes of this
				section, $25,000,000 may be made available for expenses related to the
				development, training, and operations of the Response Readiness Corps
				established under section 61(c) of the State
				Department Basic Authorities Act of 1956.
					(d)Authorization of appropriations
						(1)AuthorizationThere is authorized to be appropriated
				$75,000,000 to provide assistance authorized in subsection (a) and, to the
				extent authorized in subsection (c), for the purpose described in subsection
				(c). Such amount is in addition to amounts otherwise made available for
				purposes of this section, including funds made available under other provisions
				of this Act and transferred or reprogrammed for purposes of this
				section.
						(2)ReplenishmentThere is authorized to be appropriated each
				fiscal year such sums as may be necessary to replenish funds expended under
				this section.
						(3)AvailabilityFunds authorized to be appropriated under
				this subsection shall be available without fiscal year
				limitation.
						.
		6.Office of the Coordinator for
			 Reconstruction and StabilizationTitle I of the
			 State Department Basic Authorities Act of
			 1956 (22 U.S.C. 2651 et seq.) is amended by adding at the end the
			 following new section:
			
				61.Reconstruction and Stabilization
					(a)Office of the Coordinator for
				Reconstruction and Stabilization
						(1)EstablishmentThere is established within the Department
				of State the Office of the Coordinator for Reconstruction and
				Stabilization.
						(2)Coordinator for reconstruction and
				stabilizationThe head of the
				Office shall be the Coordinator for Reconstruction and Stabilization, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate. The Coordinator shall report directly to the Secretary and shall have
				the rank and status of Ambassador at Large.
						(3)FunctionsThe functions of the Office of the
				Coordinator for Reconstruction and Stabilization include the following:
							(A)Monitoring, in coordination with relevant
				bureaus within the Department of State, political and economic instability
				worldwide to anticipate the need for mobilizing United States and international
				assistance for the stabilization and reconstruction of countries or regions
				that are at risk of, in, or are in transition from, conflict or civil
				strife.
							(B)Assessing the various types of
				stabilization and reconstruction crises that could occur and cataloging and
				monitoring the non-military resources and capabilities of Executive agencies
				that are available to address such crises.
							(C)Planning to address requirements, such as
				demobilization, policing, human rights monitoring, and public information, that
				commonly arise in stabilization and reconstruction crises.
							(D)Coordinating with relevant Executive
				agencies (as that term is defined in section 105 of title 5, United States
				Code) to develop interagency contingency plans to mobilize and deploy civilian
				personnel to address the various types of such crises.
							(E)Entering into appropriate arrangements with
				other Executive agencies to carry out activities under this section and the
				Reconstruction and Stabilization Civilian Management Act of 2007.
							(F)Identifying personnel in State and local
				governments and in the private sector who are available to participate in the
				Response Readiness Corps established under subsection (c) or to otherwise
				participate in or contribute to stabilization and reconstruction
				activities.
							(G)Taking steps to ensure that training of
				civilian personnel to perform such stabilization and reconstruction activities
				is adequate and, as appropriate, includes security training that involves
				exercises and simulations with the Armed Forces, including the regional
				commands.
							(H)Sharing information and coordinating plans
				for stabilization and reconstruction activities, as appropriate, with the
				United Nations and its specialized agencies, the North Atlantic Treaty
				Organization, nongovernmental organizations, and other foreign national and
				international organizations.
							(I)Coordinating plans and procedures for joint
				civilian-military operations with respect to stabilization and reconstruction
				activities.
							(J)Maintaining the capacity to field on short
				notice an evaluation team to undertake on-site needs assessment.
							(b)Response to Stabilization and
				Reconstruction CrisisIf the
				President makes a determination regarding a stabilization and reconstruction
				crisis under section 618 of the Foreign
				Assistance Act of 1961, the President may designate the Coordinator,
				or such other individual as the President may determine appropriate, as the
				Coordinator of the United States response. The individual so designated, or, in
				the event the President does not make such a designation, the Coordinator for
				Reconstruction and Stabilization, shall—
						(1)assess the immediate and long-term need for
				resources and civilian personnel;
						(2)identify and mobilize non-military
				resources to respond to the crisis; and
						(3)coordinate the activities of the other
				individuals or management team, if any, designated by the President to manage
				the United States
				response.
						.
		7.Response Readiness Corps
			(a)In GeneralSection 61 of the
			 State Department Basic Authorities Act of
			 1956 (as added by section 6) is amended by adding at the end the
			 following new subsection:
				
					(c)Response Readiness Corps
						(1)In generalThe Secretary, in consultation with the
				Administrator of the United States Agency for International Development and the
				heads of other appropriate departments and agencies of the United States
				Government, is authorized to establish and maintain a Response Readiness Corps
				(hereafter referred to in this subsection as the Corps) to
				provide assistance in support of stabilization and reconstruction activities in
				foreign countries or regions that are at risk of, in, or are in transition
				from, conflict or civil strife.
						(2)Federal components
							(A)Active and standby componentsThe Corps shall have active and standby
				components consisting of United States Government personnel as follows:
								(i)An active component, consisting of not more
				than 250 personnel who are recruited, employed, and trained in accordance with
				this paragraph.
								(ii)A standby component, consisting of not more
				than 2000 personnel who are recruited and trained in accordance with this
				paragraph.
								(B)Authorized members of standby
				componentPersonnel in the
				standby component of the Corps may include employees of the Department of State
				(including Foreign Service Nationals), employees of the United States Agency
				for International Development, employees of any other executive agency (as that
				term is defined in section 105 of title 5, United States Code), and employees
				of the legislative branch and judicial branch of Government—
								(i)who are assigned to the standby component
				by the Secretary following nomination for such assignment by the head of the
				department or agency of the United States Government concerned or by an
				appropriate official of the legislative or judicial branch of Government, as
				applicable; and
								(ii)who—
									(I)have the training and skills necessary to
				contribute to stabilization and reconstruction activities; and
									(II)have volunteered for deployment to carry
				out stabilization and reconstruction activities.
									(C)Recruitment and employmentThe recruitment and employment of personnel
				to the Corps shall be carried out by the Secretary, the Administrator of the
				United States Agency for International Development, and the heads of the other
				departments and agencies of the United States Government participating in the
				establishment and maintenance of the Corps.
							(D)TrainingThe Secretary is authorized to train the
				members of the Corps under this paragraph to perform services necessary to
				carry out the purpose of the Corps under paragraph (1).
							(E)CompensationMembers of the active component of the
				Corps under subparagraph (A)(i) shall be compensated in accordance with the
				appropriate salary class for the Foreign Service, as set forth in sections 402
				and 403 of the Foreign Service Act of
				1980 (22 U.S.C. 3962, 3963), or in accordance with the relevant
				authority under sections 3101 and 3392 of title 5, United States Code.
							(3)Civilian reserve
							(A)Civilian reserveThe Corps shall have a reserve (hereafter
				referred to in this subsection as the Civilian Reserve) of
				non-United States Government personnel who are trained and available as needed
				to perform services necessary to carry out the purpose of the Corps under
				paragraph (1). The Civilian Reserve shall be established by the Secretary, in
				consultation with the Administrator of the Unites States Agency for
				International Development and the heads of other appropriate departments and
				agencies of the United States Government.
							(B)CompositionBeginning not later than one year after the
				date of the enactment of the Reconstruction
				and Stabilization Civilian Management Act of 2007, the Civilian
				Reserve shall include at least 500 personnel, who may include retired employees
				of the United States Government, contractor personnel, nongovernmental
				organization personnel, State and local government employees, and individuals
				from the private sector, who—
								(i)have the training and skills necessary to
				enable them to contribute to stabilization and reconstruction
				activities;
								(ii)have volunteered to carry out stabilization
				and reconstruction activities; and
								(iii)are available for training and deployment
				to carry out the purpose of the Corps under paragraph (1).
								(4)Use of response readiness corps
							(A)Federal active componentMembers of the active component of the
				Corps under paragraph (2)(A)(i) are authorized to be available—
								(i)for activities in direct support of
				stabilization and reconstruction activities; and
								(ii)if not engaged in activities described in
				clause (i), for assignment in the United States, United States diplomatic
				missions, and United States Agency for International Development
				missions.
								(B)Federal standby component and civilian
				reserveThe Secretary may
				deploy members of the Federal standby component of the Corps under paragraph
				(2)(A)(ii), and members of the Civilian Reserve under paragraph (3), in support
				of stabilization and reconstruction activities in a foreign country or region
				if the President makes a determination regarding a stabilization and
				reconstruction crisis under section 618 of the Foreign Assistance Act of
				1961.
							.
			(b)Employment AuthorityThe full-time personnel in the active
			 component of the Response Readiness Corps under section 61(c)(2)(A)(i) of the
			 State Department Basic Authorities Act of
			 1956 (as added by subsection (a)) are in addition to any other
			 full-time personnel of the Department or the United States Agency for
			 International Development authorized to be employed under any other provision
			 of law.
			(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report on the status of efforts to establish the
			 Response Readiness Corps under this section. The report should include
			 recommendations for any legislation necessary to implement section 61(c) of the
			 State Department Basic Authorities Act of 1956 (as so added).
			8.Stabilization and reconstruction training
			 and educationSection 701 of
			 the Foreign Service Act of 1980 (22
			 U.S.C. 4021) is amended—
			(1)by redesignating subsection (g) as
			 subsection (h); and
			(2)by inserting after subsection (f) the
			 following new subsection:
				
					(g)Stabilization and Reconstruction
				Curriculum
						(1)Establishment and missionThe Secretary, in cooperation with the
				Secretary of Defense and the Secretary of the Army, is authorized to establish
				a stabilization and reconstruction curriculum for use in programs of the
				Foreign Service Institute, the National Defense University, and the United
				States Army War College.
						(2)Curriculum contentThe curriculum should include the
				following:
							(A)An overview of the global security
				environment, including an assessment of transnational threats and an analysis
				of United States policy options to address such threats.
							(B)A review of lessons learned from previous
				United States and international experiences in stabilization and reconstruction
				activities.
							(C)An overview of the relevant
				responsibilities, capabilities, and limitations of various Executive agencies
				(as that term is defined in section 105 of title 5, United States Code) and the
				interactions among them.
							(D)A discussion of the international resources
				available to address stabilization and reconstruction requirements, including
				resources of the United Nations and its specialized agencies, nongovernmental
				organizations, private and voluntary organizations, and foreign governments,
				together with an examination of the successes and failures experienced by the
				United States in working with such entities.
							(E)A study of the United States interagency
				system.
							(F)Foreign language training.
							(G)Training and simulation exercises for joint
				civilian-military emergency response
				operations.
							.
			9.Service related to stabilization and
			 reconstruction
			(a)Promotion PurposesService in stabilization and reconstruction
			 operations overseas, membership in the Response Readiness Corps under section
			 61(c) of the State Department Basic Authorities
			 Act of 1956 (as added by section 7), and education and training in
			 the stabilization and reconstruction curriculum established under section
			 701(g) of the Foreign Service Act of
			 1980 (as added by section 8) should be considered among the
			 favorable factors for the promotion of employees of Executive agencies.
			(b)Personnel Training and
			 PromotionThe Secretary and
			 the Administrator should take steps to ensure that, not later than 3 years
			 after the date of the enactment of this Act, at least 10 percent of the
			 employees of the Department and the United States Agency for International
			 Development in the United States are members of the Response Readiness Corps or
			 are trained in the activities of, or identified for potential deployment in
			 support of, the Response Readiness Corps. The Secretary should provide such
			 training as needed to Ambassadors and Deputy Chiefs of Mission.
			(c)Other Incentives and BenefitsThe Secretary and the Administrator may
			 establish and administer a system of awards and other incentives and benefits
			 to confer appropriate recognition on and reward any individual who is assigned,
			 detailed, or deployed to carry out stabilization or reconstruction activities
			 in accordance with this Act.
			10.Authorities related to personnel
			(a)Contracting Authority
				(1)In generalThe Secretary, or the Administrator with
			 the concurrence of the Secretary, may enter into contracts to procure the
			 services of nationals of the United States (as defined in section 101(a)(22) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(22)) or aliens authorized to be employed in the United States as
			 personal services contractors for the purpose of carrying out this Act, without
			 regard to Civil Service or classification laws, for service in the Office of
			 the Coordinator for Reconstruction and Stabilization or for service in foreign
			 countries to assist in stabilizing and reconstructing a country or region that
			 is at risk of, in, or is in transition from, conflict or civil strife.
				(2)Not employeesIndividuals performing services under
			 contracts described in paragraph (1) shall not by virtue of performing such
			 services be considered to be employees of the United States Government for
			 purposes of any law administered by the Office of Personnel Management (except
			 that the Secretary or Administrator may determine the applicability to such
			 individuals of any law administered by the Secretary or Administrator
			 concerning the performance of such services by such individuals).
				(b)Experts and ConsultantsThe Secretary and the Administrator may, to
			 the extent necessary to obtain services without delay, employ experts and
			 consultants under section 3109 of title 5, United States Code, for the purpose
			 of carrying out this Act, without requiring compliance with any otherwise
			 applicable requirements for that employment as the Secretary or Administrator
			 may determine, except that such employment shall be terminated after 60 days if
			 by that time the applicable requirements are not complied with.
			(c)Authority To Accept and Assign
			 DetailsThe Secretary is
			 authorized to accept details or assignments of employees of Executive agencies,
			 members of the uniformed services, and employees of State or local governments
			 on a reimbursable or nonreimbursable basis for the purpose of carrying out this
			 Act. The assignment of an employee of a State or local government under this
			 subsection shall be consistent with subchapter VI of chapter 33 of title 5,
			 United States Code.
			(d)Dual Compensation Waiver
				(1)Annuitants Under Civil Service Retirement
			 System or Federal Employees Retirement SystemNotwithstanding sections 8344(i) and
			 8468(f) of title 5, United States Code, the Secretary or the head of another
			 executive agency, as authorized by the Secretary, may waive the application of
			 subsections (a) through (h) of such section 8344 and subsections (a) through
			 (e) of such section 8468 with respect to annuitants under the Civil Service
			 Retirement System or the Federal Employees Retirement System who are assigned,
			 detailed, or deployed to assist in stabilizing and reconstructing a country or
			 region that is at risk of, in, or is in transition from, conflict or civil
			 strife during the period of their reemployment.
				(2)Annuitants under Foreign Service Retirement
			 and Disability System or Foreign Service Pension SystemThe Secretary may waive the application of
			 subsections (a) through (d) of section 824 of the Foreign Service Act (22
			 U.S.C. 4064) for annuitants under the Foreign Service Retirement and Disability
			 System or the Foreign Service Pension System who are reemployed on a temporary
			 basis in order to be assigned, detailed, or deployed to assist in stabilization
			 and reconstruction activities under this Act.
				(e)Increase in Premium Pay CapThe Secretary, or the head of another
			 executive agency as authorized by the Secretary, may compensate an employee
			 detailed, assigned, or deployed to assist in stabilizing and reconstructing a
			 country or region that is at risk of, in, or is in transition from, conflict or
			 civil strife, without regard to the limitations on premium pay set forth in
			 section 5547 of title 5, United States Code, to the extent that the aggregate
			 of the basic pay and premium pay of such employee for a year does not exceed
			 the annual rate payable for level II of the Executive Schedule.
			(f)Extension of Certain Foreign Service
			 BenefitsThe Secretary, or
			 the head of another executive agency as authorized by the Secretary, may extend
			 to any individuals assigned, detailed, or deployed to carry out stabilization
			 and reconstruction activities in accordance with this Act, the benefits or
			 privileges set forth in sections 412, 413, 704, and 901 of the
			 Foreign Service Act of 1980 (22
			 U.S.C. 972, 22 U.S.C. 3973, 22 U.S.C. 4024, and 22 U.S.C. 4081) to the same
			 extent and manner that such benefits and privileges are extended to members of
			 the Foreign Service.
			(g)Compensatory TimeNotwithstanding any other provision of law,
			 the Secretary may, subject to the consent of an individual who is assigned,
			 detailed, or deployed to carry out stabilization and reconstruction activities
			 in accordance with this Act, grant such individual compensatory time off for an
			 equal amount of time spent in regularly or irregularly scheduled overtime work.
			 Credit for compensatory time off earned shall not form the basis for any
			 additional compensation. Any such compensatory time not used within 26 pay
			 periods shall be forfeited.
			(h)Acceptance of Volunteer Services
				(1)In generalThe Secretary may accept volunteer services
			 for the purpose of carrying out this Act without regard to section 1342 of
			 title 31, United States Code.
				(2)Types of volunteersDonors of voluntary services accepted for
			 purposes of this section may include—
					(A)advisors;
					(B)experts;
					(C)consultants; and
					(D)persons performing services in any other
			 capacity determined appropriate by the Secretary.
					(3)SupervisionThe Secretary shall—
					(A)ensure that each person performing
			 voluntary services accepted under this section is notified of the scope of the
			 voluntary services accepted;
					(B)supervise the volunteer to the same extent
			 as employees receiving compensation for similar services; and
					(C)ensure that the volunteer has appropriate
			 credentials or is otherwise qualified to perform in each capacity for which the
			 volunteer’s services are accepted.
					(4)Applicability of law relating to federal
			 government employeesA person
			 providing volunteer services accepted under this section shall not be
			 considered an employee of the Federal Government in the performance of those
			 services, except for the purposes of the following provisions of law:
					(A)Chapter 81 of title 5, United States Code,
			 relating to compensation for work-related injuries.
					(B)Chapter 11 of title 18, United States Code,
			 relating to conflicts of interest.
					(5)Applicability of law relating to volunteer
			 liability protection
					(A)In generalA person providing volunteer services
			 accepted under this section shall be deemed to be a volunteer of a nonprofit
			 organization or governmental entity, with respect to the accepted services, for
			 purposes of the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et
			 seq.).
					(B)Inapplicability of exceptions to volunteer
			 liability protectionSection
			 4(d) of such Act (42 U.S.C. 14503(d)) does not apply with respect to the
			 liability of a person with respect to services of such person that are accepted
			 under this section.
					(i)Authority for Outside Advisors
				(1)In generalThe Secretary may establish temporary
			 advisory commissions composed of individuals with appropriate expertise to
			 facilitate the carrying out of this Act.
				(2)Inapplicability of facaThe requirements of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the activities of a commission established
			 under this subsection.
				11.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for each fiscal year, $80,000,000 for personnel,
			 education and training, equipment, and travel costs for purposes of carrying
			 out this Act and the amendments made by this Act (other than the amendment made
			 by section 5).
		
	
		April 10, 2007
		Reported without amendment
	
